Amended judgment and order reversed on the law and the facts and a new trial granted, costs to abide the event. Defendant’s letter to the insured, dated April 9, 1930, was an assurance that, if the premium due April 4, 1930, was not paid, the policy would have an extended term value for one year and 326 days from April 4, 1930, for $2,297. If the insured knew of this letter and, relying on it, refrained from paying further premiums, the defendant is estopped to deny the facts as stated in the letter. Considering the evidence on this subject in the light most favorable to the plaintiff, as we must on the dismissal at the close of plaintiff’s case, we think enough was shown to make out a prima facie case, and questions of fact were presented for the jury. (Meeder v. Provident S. L. Assur. Society, 171 N. Y. 432.) Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur.